In an action for ejectment, the defendants appeal, as limited - by their brief, from so much of an order of the Supreme Court, Kings County (Hubsher, J.), dated August 2, 2004, as granted that branch of the plaintiff’s motion which was for summary judgment on its cause of action seeking possession of a certain apartment and a writ of assistance," and denied that branch of their cross motion which was to stay all proceedings in this action pending determination of a certain proceeding pursuant to CPLR article 78.
Ordered that the order is affirmed insofar as appealed from, with costs.
A party moving for summary judgment must make a prima *374facie showing of entitlement to judgment as a matter of law, offering sufficient evidence to demonstrate the absence of any triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Zuckerman v City of New York, 49 NY2d 557 [1980]). Here, the plaintiff demonstrated prima facie entitlement to summary judgment on the cause of action seeking possession of an apartment that the defendants were occupying, by establishing that the defendant Alphonso Chumpitaz was not a tenant within the meaning of the Rent Stabilization Law (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]; Zuckerman v City of New York, supra). In opposition, the defendants failed to raise a triable issue of fact.
The defendants’ remaining contentions are either without merit or are not properly before the court. Schmidt, J.P., Santucci, Krausman and Covello, JJ., concur.